Title: To George Washington from Nathaniel Ramsay, 17 August 1797
From: Ramsay, Nathaniel
To: Washington, George

 

Sir,
Balt[im]o[re] 17th Augt 1797

Your letter by Mr Anderson I received Yesterday Afternoon, before which I had sufficiently ascertained that the sheep you mentioned could be had of Mr Gough, Your Carriage therefore proceeded immediately on. Colo. Howard shewed me a letter a few days agoe in which Mr Gough expressed a wish to present you with one of his Bull Calves and requesting his advice as to the best mode of having it sent, Colo. Howard immediately returned him an Answer, that in all probability your people and Cart would be at his Seat in a few days in quest of the Sheep. So you may expect your Drove to be increased. Your Advertisement will I expect appear in tomorrows paper of Yundt & Brown which paper has the most extensive circulation.
The Telegraphe of this City was set on foot about three years ago with the avowed design of introducing into business two young Irishmen who had some relations and several acquaintances in this place. The property in the Paper was divided into six shares, one of which only was held by the Printers⟨.⟩ At least three of the other five were pretty violent Democrats, and of Course the Paper soon after its appearance partook of that Complexon. And became in a great degree a Copiest of the Aurora. One of the Partners is a French man who served as a Lieutenat or Captain in Polaskai’s Legion who married here, and is supposed to have acquired a considerable fortune by trade. An other of the Partners is a Gentleman not many years from Ireland and when there, was an active Officer in the Corps of Irish Volunteers. You can easily make an estimate of their Politics and moderation. It cannot have escaped your Notice that almost all the Emigrants from Ireland (having as I suppose been realy oppressed by Government) appear to esteem all governments as a Tyrany. The Telegra[p]he at first gave great offence to many of its supporters, several struck their names off the list of subscribers, and many more intimated their intention of so doing, It is supposed however of late, to have become much more Moderate and Candid. Wheat has sold here within a week past as high as 13/6 but it was of an extraordinary quality, about 12/6 I beleive may be rec[k]oned the general Market price. Flour is pretty brisk at 8 1/2 Dollars.
It will ever afford me the greatest pleasure to be honored with

any commands from you, and I hope you will without hesitation at all times employ me to render you any little services here which may be in my power. I am with great respect Your Obedient Humble servant

Nat. Ramsay

